1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     JOHN ADAMS
6

7

8
                                   UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     JOHN ADAMS,                                                   No.   2:17-CV-02087-EFB
13

14                           Plaintiff,
                                                                   STIPULATION AND [proposed]
15                                                                 ORDER FOR EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
         v.                                                        REPLY BRIEF
17   NANCY BERRYHILL, Acting
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
              IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a reply

23   brief is extended to January 17, 2019.
24
              This is a first extension, based on other work plaintiff’s counsel must complete.
25

26   Dated:     January 4, 2019                                    /s/ Jesse S. Kaplan
                                                                   JESSE S. KAPLAN
27                                                                 Attorney for Plaintiff
28



                                               [Pleading Title] - 1
1

2
                                                                McGREGOR W. SCOTT
3                                                               United States Attorney
                                                                DEBORAH LEE STACHEL
4                                                               Regional Counsel, Region IX
5
                                                                Social Security Administration

6
     Dated: January 4, 2019                                      /s/ per e-mail authorization
7                                                               CAROL S. CLARK
8                                                               Special Assistant U.S. Attorney
                                                                Attorney for Defendant
9

10

11
                                                 ORDER
12

13

14          For good cause shown on the basis of this stipulation, the requested extension of

15   plaintiff’s time to file a motion for summary judgment brief is extended to January 17, 2019.
16
            SO ORDERED.
17
     Dated: January 9, 2019.
18

19

20

21

22

23

24

25

26

27

28



                                            [Pleading Title] - 2
